Reed, J.,
dissenting. — I do not agree with the majority as to the first point ruled in the foregoing opinion. I think there was a good consideration for the transfer to plaintiff of the notes sued on by the bank, and that the plaintiff is a holder for value.
The district court found that the bank was in failing circumstances, and that plaintiff’s agent was about to institute attachment proceedings to secure her claim against it, and that the bank induced the agent to forbear instituting such proceedings by turning out these notes to him as collateral security for the claim.
The act of the bank in turning out the securities for the purpose named is, as I think, presumptive evidence that a ground of attachment existed, and that the claim could then have been secured by attachment; for it is not to be'presumed that it would have consented to give the security for the purpose of preventing the institution of the proceed*228ings, if no grounds existed tberefor, or if its property and affairs had been in sucli situation as tliat no security for the claim could have been obtained by the proceeding.
The right of tbe creditor to secure his claim by attachment, when a ground exists for that remedy, is a valuable right. It often happens that he is able, by a prompt resort to this remedy, to secure his debt, where it would he lost entirely if he pursued the ordinary remedy, or even delayed for a day to institute the attachment proceedings. The plaintiff, in consideration of the delivery to her of the notes in suit as collateral security for her claim, waived this valuable right, and this waiver is a good consideration for tbe transfer of the notes to her; and there is nothing in the cases cited in the majority opinion in conflict with this position. The notes were not transferred in those cases upon any'such consideration. There was no claim that a ground of attachment existed, or that there was a waiver of any rights with reference to the remedy by attachment; the cases are, therefore, not in point.
I think the holding of the district court, that plaintiff held the notes for value, is correct and that the judgment ought to be affirmed.